Citation Nr: 0300652	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Paul, Minnesota


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to 
January 1970.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of 
the Regional Office (RO) that denied the veteran's claim 
for an increased rating for his service-connected 
bilateral hearing loss.  


FINDING OF FACT

The veteran has level I hearing in each ear.


CONCLUSION OF LAW

A compensable evaluation for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of the 
Department of Veterans Affairs (VA) to notify the veteran 
and the representative of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's 
duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which were effective August 29, 2001.  
VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the 
reasons and bases for the VA decision.  A statement of the 
case, and a supplemental statements of the case, apprised 
the veteran of the law applicable in adjudicating the 
appeal.  The correspondence reflects that the veteran's 
representative received a copy.  There is no indication 
that this correspondence was returned as undeliverable.  
By letter dated in March 2002, the veteran was apprised of 
the pertinent provisions of the VCAA and of that evidence 
he needed to submit and the development the VA would 
undertake.  As such, the Board finds that the VA's duty to 
notify the veteran of the information and evidence 
necessary to substantiate his claim, as well as the 
actions expected of him and those the VA would provide, 
have been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's post-service VA and 
private treatment records.  The veteran has not indicated 
that there is any additional evidence that could be 
obtained.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The veteran's discharge certificate reflects that his 
military occupational specialty was mortar man and that 
among the medals he received was the Combat Action Ribbon.

The veteran was seen by a private audiologist in December 
1999.  It was noted that the veteran related a feeling of 
pressure in both ears for one year, and that he had been 
treated by a private physician since July 1999.  The 
veteran acknowledged a hearing loss in both ears that he 
associated with exposure to artillery in Vietnam.  The 
audiologist reported that the audiogram revealed that the 
veteran had normal hearing through the middle frequencies, 
dropping precipitously above 1000 Hertz to a moderate 
sensorineural hearing loss bilaterally.  The assessment 
was that the veteran had a sensorineural hearing loss 
limited to the higher frequencies and that it was 
consistent with his history of exposure to excessive 
noise.

In a statement dated in March 2000, the private 
audiologist who conducted the tests in December 1999 
related that the audiometric configuration was consistent 
with exposure to noise.

By rating decision dated in June 2000, the RO granted 
service connection for bilateral hearing loss and assigned 
a noncompensable evaluation.  

The veteran was afforded an audiometric examination by the 
VA in April 2002.  On the authorized audiological 
evaluation in April 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
45
70
70
LEFT

15
55
70
80

Speech audiometry revealed speech recognition ability of 
96 percent in each ear.  It was noted that the audiologic 
evaluation revealed a bilateral sloping mild to severe 
high frequency sensorineural impairment.  It was also 
indicated that the veteran's word discrimination ability 
was within normal limits in both ears.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the regulations do not give past medical 
reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The severity of hearing loss disability is determined for 
VA rating purposes by the application of criteria set 
forth in 38 C.F.R. § 4.87 of VA's Schedule for Rating 
Disabilities.  Under these criteria, the degree of 
disability for bilateral service-connected defective 
hearing is ascertained by the application of the rating 
schedule which establishes 11 auditory acuity levels, 
ranging from Level I (for essentially normal acuity) 
through Level XI (for pronounced deafness).  Codes 6100 
through 6110.

The veteran underwent a VA audiometric examination for 
compensation purposes in April 2002.  The results of the 
audiometric tests conducted by the VA at that time 2002 
fail to demonstrate that a compensable evaluation is 
warranted for the veteran's service-connected bilateral 
hearing loss.  

Under the criteria set forth in the Rating Schedule, the 
results of the audiometric tests conducted in April 2002, 
reveal that the veteran has Level I hearing in each ear.  
The findings on the audiometric tests correspond to a 
noncompensable evaluation.  Although the veteran asserts 
that his hearing loss has increased in severity, the Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's statements 
regarding the severity of his hearing loss.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation 
for bilateral hearing loss.


ORDER

An increased (compensable) evaluation for bilateral 
hearing loss is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


